PER CURIAM.
This cause is before us on appeal from the final judgment of the Circuit Court, Marion County, entered on a jury verdict in a suit for replevin, trespass and conversion brought by plaintiff Petri (appellee herein) against defendants (appellants herein) who counterclaimed for breach of contract, negligence and conversion. The jury awarded Petri possession of the personal property in question and punitive damages against the defendant A. D. Henderson and defendant Rosemary Henderson. The court entered judgment on the verdict and added inter*793est1 at the legal rate from the date of detention. A verdict and judgment was also entered for the defendant/counter-plaintiffs, A. D. Henderson and Rosemary Henderson, on their claim of open account and conversion against Petri, but is not an issue on this appeal.
Our examination of the record reveals that the verdict does not address nor resolve the several causes of action made by the pleading nor does the judgment entirely accord with the verdict. However, inasmuch as the parties have not raised these issues in their briefs, we will not address them here. The record, briefs, and argument of counsel have been considered, and we find that the award of punitive damages in this case is neither legally nor factually supportable and must be set aside.
Accordingly, that portion of the judgment below which awards punitive damages against the appellants is REVERSED and the balance of the judgment AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.

. Contra: Cary & Co. v. Hyer, 91 Fla. 322, 107 So. 684, 688 (1926); See Florida Statute § 78.-01.